--------------------------------------------------------------------------------

Exhibit 10.1

ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT
 
CONFIDENTIAL SETTLEMENT AGREEMENT & RELEASE


This Confidential Settlement Agreement & Release (“Agreement”) is entered into
as of this 13th day of September, 2007, by and among Yahoo! Inc. (“Yahoo!”), and
Rapid Link, Inc. formerly known as Dial-Thru International Corporation (“Rapid
Link”), which are collectively referred to herein as the “Parties.”


The Parties enter into this Agreement with reference and agree to the following:


RECITALS


Whereas, Yahoo! is a Delaware corporation with its principal place of business
in California.


Whereas, Rapid Link, Inc. is a Delaware corporation with its principal place of
business in California.


Whereas, Rapid Link, Inc. was formerly known as Dial-Thru International
Corporation.


Whereas, there is a lawsuit pending in Superior Court of California, County of
Los Angeles (Case No. SC 087271) in which Rapid Link has filed a complaint,
styled Dial-Thru International Corporation v. Yahoo! Inc. et al., against
Yahoo!, along with additional defendants that have separately settled all claims
with Rapid Link, Inc. / Dial-Thru International Corporation, for Breach of
Contract and Unjust Enrichment  (“the Action”).


Whereas, on August 30, 2007, the Parties attended a Mandatory Settlement
Conference before the Hon. John A. Kronstadt.


Whereas, without any party conceding the correctness of the position of any
other party and in order to avoid the costs and burden of further litigation,
without any admission of wrongdoing or liability, the Parties hereby agree to
fully and finally settle and conclude any and all disputes between them fully,
finally and completely on the following terms.


NOW THEREFORE, for and in consideration of the mutual promises, covenants,
releases and representations set forth herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each of the
undersigned parties agrees as follows:
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 

--------------------------------------------------------------------------------




TERMS AND CONDITIONS

1.
PAYMENT TO RAPID LINK



Yahoo! shall pay Rapid Link the amount of  $475,000 in one lump sum payment
within ten (10) days of the execution of this agreement.  The payment shall be
made via wire transfer to the trust account of Robert L. Esensten, who is
counsel of record for Rapid Link in the Action.


2.
DISMISSAL WITH PREJUDICE BY RAPID LINK



Within three (3) days of receipt of the payment referenced in paragraph 1 of
this Agreement, Rapid Link shall execute and file by and on behalf of all
plaintiffs in the Action, including Dial-Thru International Corporation, a
Dismissal with Prejudice of its Complaint in the Action, in the Superior Court
of California, County of Los Angeles, against Yahoo! (Case No. SC 087271), and
shall mail a copy of the filed Dismissal to Yahoo!’s counsel.


3.
MUTUAL RELEASES



Rapid Link, Inc., formerly known as Dial-Thru International Corporation, on
behalf of itself and Dial-Thru International Corporation, and each of its past,
present, and future partners, attorneys, administrators, agents, trustees, joint
venturers, parents, assigns, successors, predecessors, affiliated companies,
trusts, officers, directors, employees, representatives, agents, insurers, and
all those claiming by, through or under them, on one hand, and Yahoo! Inc. and
its past, present, and future partners, attorneys, administrators, agents,
trustees, joint venturers, parents, assigns, successors, predecessors,
affiliated companies, trusts, officers, directors, employees, representatives,
agents, insurers, and all those claiming by, through or under them, on the other
hand, hereby mutually fully release, waive and forever discharge each other,
their past, present, and future partners, attorneys, administrators, agents,
trustees, joint venturers, parents, assigns, successors, predecessors,
affiliated companies, trusts, officers, directors, employees, representatives,
agents, insurers, and all those claiming by, through or under them, from any and
all past, present and future obligations, promises, duties, claims, demands,
liens, warranties, costs, fees, expenses, damages, actions, causes of action,
suits in law or in equity, or for contribution, indemnity and/or other action,
conduct or, omission arising out of or related to any relationship between the
parties and any and all claims, events or incidents asserted or which could have
been asserted in the Action, whether now known or unknown.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
1

--------------------------------------------------------------------------------




 It is the intention of the Parties to reserve no past, present or future
rights, benefits, obligations, promises, duties, claims, demands, liens,
warranties, costs, fees, expenses, damages, actions, causes of action, suits in
law or in equity, or for contribution or indemnity in any way arising out of or
relating to the Action.


4.
CIVIL CODE SECTION 1542 WAIVER

 
With respect to the matters released in paragraph 3, the Parties hereby
expressly waive all rights under the provisions of Section 1542 of the Civil
Code of the State of California and any similar rights in any state or territory
or under any similar statute or regulation of the United States or any of its
agencies.  Section 1542 of this California Civil Code reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if  known by him or her must have materially affected his or her settlement with
the debtor.


Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge, Yahoo! and Rapid Link
expressly acknowledge that this Agreement is intended to include in its effect,
without limitation, all claims of whatever kind arising out of or related to any
matters existing as of date of this Agreement, whether known or unknown, and
that this Agreement extinguishes all such claims.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
2

--------------------------------------------------------------------------------




In executing this Release, the Parties each acknowledge that each  party has
read this Agreement, that each has discussed it thoroughly with its attorneys
and that each voluntarily waives and relinquishes any and all claims of any
kind, known or unknown, existing as of the date of this Agreement, and that each
party voluntarily waives and relinquishes the provisions of Section 1542 of the
California Civil Code.


5.
BEARING OWN ATTORNEYS' FEES & COSTS



Each of the Parties shall bear its own respective attorneys’ fees and costs in
connection with the Action.


6.
COVENANT NOT TO SUE



Rapid Link and Yahoo each covenants and agrees never to commence, in any way, or
prosecute any action or any other proceeding based in whole or in part upon
claims, demands, debts, judgments, causes of action, obligations, damages and
liabilities, of any nature whatsoever, released herein, except to the extent
necessary to enforce the terms of this Agreement.


7.
CONSULTATION WITH COUNSEL



The Parties acknowledge and represent that each of them have been given an
opportunity to consult with, and has been represented by and has consulted with,
an attorney of its own choice in connection with the execution of this
Agreement, and has relied upon the advice of such attorney in executing this
Agreement.


8.
BINDING



The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon the Parties, and their respective partners, attorneys,
administrators, agents, trustees, joint venturers, parents, successors,
predecessors, assigns, affiliated companies, trusts, officers, directors,
employees, representatives, agents, insurers, and all those claiming by, through
or under them.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
3

--------------------------------------------------------------------------------




9.
ENTIRE AGREEMENT



This Agreement constitutes an integration of the entire understanding and
agreement of the Parties with respect to the subject matter hereof.  Any
representations, warranties, promises, or conditions, whether written or oral,
not specifically and expressly incorporated in this Agreement, shall not be
binding on any of the Parties, and each of the Parties acknowledge that they
have not relied, in entering into this Agreement, on any representation,
warranty, promise or condition not specifically and expressly set forth in this
Agreement.  When fully executed, this Settlement Agreement supersedes any other
earlier or contemporaneous agreements, communications, or discussions between
the Parties, or any of them, which shall be of no force or effect.


10.
ASSUMPTION OF RISK AND DIFFERENCES IN FACT



Other than representations and warranties made herein, each of the Parties
acknowledges that if the facts with respect to which this Agreement is executed
are found hereafter to be different from what it now believes those facts to be,
each expressly accepts and assumes the risk of such possible differences and
agrees that this Agreement shall be, and shall remain, effective,
notwithstanding such differences.


11.
AMENDMENTS



The Parties agree that any amendments or modifications to this Agreement shall
be deemed null and void unless such amendments and modifications are in writing,
specifically refer to this Agreement and are signed by authorized
representatives of all Parties.


12.
ATTORNEYS' FEES FOR ENFORCEMENT



If any action or legal proceeding is instituted by any party hereto to enforce
the terms of this Agreement, the prevailing party therein shall recover
reasonable attorneys’ fees and costs in connection with such action or
proceeding.


13.
AUTHORITY TO EXECUTE



The individuals executing this Agreement represent and warrant that they are
unconditionally authorized to execute this agreement on behalf of each
respective party.  The individual executing this Agreement for Rapid Link
specifically warrants that he has been unconditionally authorized by the Board
of Directors of Rapid Link, Inc. to execute this agreement on behalf of the
company Rapid Link, Inc formerly known as Dial-Thru International Corporation.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
4

--------------------------------------------------------------------------------




14.
COUNTERPARTS



This Agreement may be executed in multiple counterparts, each of which when
solely executed shall be deemed an original, but all which counterparts together
shall constitute one and the same instrument.


15.
SEVERABILITY



In the event that any provision of this Agreement is determined to be illegal or
unenforceable, such determination shall not affect the validity or
enforceability of the remaining provisions hereof, all of which shall remain in
full force and effect.


16.
CLAIMS NOT ASSIGNED



Rapid Link warrants that as of the date of this Confidential Settlement and
Release, it is the sole owner and holder of the claims asserted in the complaint
in the Action.


The Parties represent and warrant that they have not previously sold, assigned,
transferred, conveyed or otherwise disposed of any claim, demand or cause of
action released in this Agreement.


17.
ENFORCEMENT OF THIS AGREEMENT



This agreement may be enforced by any party hereto by a motion under Code of
Civil Procedure section 664.6 or by any other procedure permitted by law in the
Superior Court of Los Angeles County.  This Agreement and any claims or disputes
arising hereunder shall be governed by and construed in accordance with the laws
of the State of California.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
5

--------------------------------------------------------------------------------




18.
CONFIDENTIALITY OF AGREEMENT



The Parties agree that the fact of this Agreement and the terms of this
Agreement including any numbers or sums due or payable under the Agreement, and
any discussions or negotiations relating thereto, and/or, any and all matters
raised in and related to the Action, shall be considered strictly confidential
and shall not be disclosed by the Parties or their attorneys or agents to any
person or entity not named as a Party herein.  Neither the Parties, their agents
or attorneys shall communicate to any other person , including but not limited
to any wire service, newspaper, radio, Internet, website, webpage, blog, message
board or television reporter or any other media representative including any
legal article, legal periodical, journal or case/settlement gathering source or
any other person or entity, verbally or by nonverbal means, directly or
indirectly, the fact of a settlement between the parties, the existence of this
Agreement or its terms and conditions or any of the facts or information
relating to any of the claims released herein.  Subject to the foregoing, the
Parties may disclose the Agreement to:  (a) as necessary to officers, board
members or personnel for compliance and implementation of the terms of the
Agreement; or (b) to the Parties’ accountants, attorneys, tax advisers or
investors to whom disclosure is necessary.  To the extent that a disclosure must
be made in SEC filings, only that information which is necessary to comply with
SEC requirements may be disclosed.  The Parties, their agents or attorneys agree
that they will not publicize or refer to any SEC filings that discuss the
settlement and that they will respond to any inquiry relating to the settlement
agreement or any of the claims released herein with “no comment.”  The fact that
information regarding the settlement may be disclosed in SEC filings for the
limited purpose of complying with SEC requirements imposed by law does not alter
the Parties’ obligation to keep the fact and the terms of this Agreement
strictly confidential.  For this reason, any comment regarding any SEC
disclosure, other than a required response to a government entity, will be
considered a breach of this Agreement.  If either Party is served with valid
legal process seeking the production of this Agreement, prior to producing this
Agreement the Party served with the valid legal process will provide 10 days
written notice to the other Party to the Agreement.
 
The Parties agree that this confidentiality provision is waived for purposes of
enforcing this agreement as set forth above in section 17.


19.
NO ADMISSION OF LIABILITY



The Parties acknowledge and agree that the settlement contained in this
Agreement is the result of compromise between the Parties and shall never at any
time or for any purpose be considered as an admission of liability, breach or
responsibility on the part of any party released hereby.


20.
NEUTRAL INTERPRETATION



In any action to interpret or construe the terms of this Agreement, this
Agreement shall be considered the product of negotiation by and among the
Parties hereto.  No clause or provision shall be interpreted more strongly in
favor of or against one party or the other, based upon the source of the
draftsmanship, but shall be interpreted in a neutral manner.
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
6

--------------------------------------------------------------------------------




21.
HEADINGS



The headings within this Agreement are for the purpose of reference only and
shall not limit or otherwise affect any terms of this Agreement.


22.
ACKNOWLEDGMENT



EACH PERSON WHO SIGNS THIS AGREEMENT REPRESENTS AND WARRANTS THAT HE OR SHE: HAS
CAREFULLY READ AND FULLY UNDERSTANDS THIS AGREEMENT AND ITS FINAL AND BINDING
EFFECT; HAS BEEN AFFORDED SUFFICIENT TIME AND OPPORTUNITY TO REVIEW THIS
AGREEMENT WITH ADVISORS OR ATTORNEYS OF HIS, HER, OR ITS CHOICE; HAS HAD AN
OPPORTUNITY TO NEGOTIATE WITH REGARD TO THE TERMS OF THIS AGREEMENT; IS FULLY
COMPETENT TO MANAGE HIS, HER, OR ITS OWN BUSINESS AFFAIRS AND TO ENTER INTO OR
SIGN THIS AGREEMENT; HAS SIGNED THIS AGREEMENT KNOWINGLY, FREELY AND
VOLUNTARILY; AND THAT THE ONLY PROMISES MADE TO INDUCE HIM, HER OR IT TO ENTER
INTO THIS AGREEMENT AND RELEASE ARE THOSE STATED HEREIN.


YAHOO!, INC.
 
Signed:
   
Title:
   

 
RAPID LINK, INC. Formerly Known As

DIAL-THRU INTERNATIONAL CORPORATION




Signed:
   
Title:
   

 
 
CONFIDENTIAL SETTLEMENT
AGREEMENT & RELEASE
 
 7

--------------------------------------------------------------------------------

 